UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedMarch 31, 2014 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value19,416,629 shares as of May 1, 2014. TABLE OF CONTENTS Page No. PART I Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2014 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4 Controls and Procedures 17 PART II Other Information Item 1 Legal Proceedings 18 Item 6 Exhibits 18 Signatures 19 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Inventories Other current assets Total current assets Property and equipment: Leasehold improvements Equipment at customers Machinery and equipment Accumulated depreciation and amortization ) ) Property and equipment, net Intangible and other assets, net Total assets $ $ - 3 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Deferred gain on sale and leaseback of property Long-term debt, less current portion Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.001 par value per share, 1,000,000 shares authorized Series A convertible preferred stock, 95,500 shares issued and outstanding, liquidation value of $11,633,559 at March 31, 2014 Series A exchangeable preferred stock, 54,500 shares issued and outstanding, liquidation value of $6,639,047 at March 31, 2014 Common stock, $.004 par value per share, 40,000,000 shares authorized, 19,502,629 and 19,324,549 shares issued at March 31, 2014 and December 31, 2013, respectively, including shares held in treasury Common Stock held in treasury, at cost - 86,000 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. - 4 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Operating loss ) ) Interest expense Other income ) ) Net loss ) ) Preferred stock dividend accretion Net loss applicable to common stockholders $ ) $ ) Per share basic and diluted loss applicable tocommon stockholders $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes. - 5 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statement of Changes in Stockholders' Equity For the Three Months Ended March 31, 2014 (Unaudited) Preferred Stock Preferred Stock Common Stock Issued Common Stock Held in Treasury Additional Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total BALANCE, December 31, 2013 $ $ $ ) $ $ ) $ Net loss ) ) Common stock issued upon exercise of stock options 28 Common stock issued under stock purchase plan 25 Warrants exercised Restricted stock issued, net of cancellations 60 ) — Stock compensation BALANCE, March 31, 2014 $ $ $ ) $ $ ) $ See accompanying notes. - 6 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discount Stock compensation Proceeds from demutualization of insurance provider — ) Amortization of gain on sale and leaseback of property ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets Accounts payable and accrued expenses ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Expenditures for property and equipment ) ) Short-term investments — Proceeds from demutualization of insurance provider — Purchase of intangible assets ) ) Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES: Proceeds from issuance of common stock Net cash provided by financing activities Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ See accompanying notes. - 7 - CAS Medical Systems, Inc. and Subsidiary Notes to Condensed Consolidated Financial Statements (Unaudited) March 31, 2014 (1)The Company CAS Medical Systems, Inc. (“CASMED” or the “Company”) is a medical technology company that develops, manufactures, and distributes non-invasive patient monitoring products that are vital to patient care. Our products include the FORE-SIGHT® series of absolute tissue oximeters and sensors, including the new FORE-SIGHT ELITE® oximeter and traditional monitoring products which include MAXNIBP® and the new MAXIQ™ blood pressure measurement technologies, bedside monitoring products, and supplies for neonatal intensive care. These products are designed to provide accurate, non-invasive, biologic measurements that guide healthcare providers to deliver improved patient care. CASMED markets its products worldwide through its sales force, distributors, manufacturers’ representatives, and original equipment manufacturers. The Company’s operations and manufacturing facility is located in the United States. (2)Basis of Presentation The condensed consolidated financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report filed on Form 10-K for the year ended December 31, 2013.The condensed consolidated balance sheet as of December 31, 2013, was derived from the audited financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of sales and expenses during the reporting period. Estimates that are particularly sensitive to change in the near-term are inventory valuation allowances, deferred income tax asset valuation allowances, and allowances for doubtful accounts. Actual results could differ from those estimates. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) necessary to present fairly the consolidated financial position of the Company and its consolidated results of operations and cash flows have been included in the accompanying financial statements.The results of operations for interim periods are not necessarily indicative of the expected results for the full year. As of March 31, 2014, the Company had cash and cash equivalents plus available borrowings under its revolving line-of-credit facility totaling $7,794,000, which amounts are sufficient to support the Company’s operations for 2014. The Company expects to continue to use cash from operations during the remainder of 2014 but at a steadily declining rate as its results from operations improve.Nevertheless,the Company is engaged in discussions with bank lenders and other sources of capital to refinance the Company’s loan agreements, obtain additional capital, and enhance its liquidity. There can be no assurance, however, that management will be successful in amending the current loan agreement or obtaining additional capital, or that such financing, if obtained, will be under terms favorable to the Company. (3)Principal Products and Services The Company has categorized its sales of products and services into the following categories: ● Tissue oximetry monitoring products – includes sales of the FORE-SIGHT cerebral monitors, sensors, and accessories. ● Traditional vital signs monitoring products – includes: - 8 - 1) Vital signs bedside monitors and accessories, incorporating various combinations of measurement parameters for both human and veterinary use. Parameters found in these monitors include the Company’s proprietary MAXNIBP non-invasive blood pressure, pulse oximetry, electro-cardiography, temperature, and capnography. 2) Blood pressure measurement technology – includes sales to OEM manufacturers of the Company’s proprietary MAXNIBP non-invasive blood pressure technology, sold as a discrete module to be included in the OEM customers’ own multi-parameter monitors, and related license fees. 3) Supplies and service – includes sales of neonatal intensive care supplies, including electrodes, skin temperature probes, and service repair. (4)Inventories, Property and Equipment, Intangible and Other Assets Inventories consist of: March 31, December 31, Raw materials $ $ Work in process Finished goods $ $ Property and equipment are stated at cost and are depreciated using the straight-line method over the estimated useful lives of the assets.Property and equipment include FORE-SIGHT cerebral oximetry monitors primarily located at customer sites within the United States.Such equipment is typically held under a no-cost program whereby customers purchase disposable sensors for use with the Company’s FORE-SIGHT equipment.The Company retains title to the monitors shipped to its customers under this program. At the end of the third quarter of 2013, the Company launched its next-generation FORE-SIGHT ELITE cerebral oximetry technology which offers a significantly enhanced user interface and improved ease-of-use. The Company, therefore, expected that there would be significant demand for the new technology and that many customers utilizing the Company’s first-generation cerebral oximetry technology under its monitor placement program would seek to upgrade to the latest technology. Accordingly, management conducted an impairment analysis with respect to the Company-owned monitors at customer locations as of the launch date, based upon the projected net cash flows of the subject monitors through the estimated exchange date. We concluded that projected cash flows for certain monitors was less than their carrying value indicating impairment. We estimated the fair value of the impaired monitors by discounting the projected cash flows using a risk-free rate for the various periods. We determined that an impairment of $407,141 was required to reduce the net book value of the assets to estimated fair value. The impairment charge was recorded to cost of sales during the third quarter of 2013.Further, the monitors are being amortized using the straight-line method over the adjusted estimated remaining useful lives of the assets. This will result in increased amortization of the monitors until the monitors are removed from service. The Company’s assets measured at fair value on a non-recurring basis as of March 31, 2014, were as follows: Level 1 Level 2 Level 3 Assets: Equipment at Customers $
